NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued December 18, 2019
                              Decided January 22, 2020

                                        Before

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, JR., Circuit Judge

No. 19‐1873

HELEN OVERTON,                                 Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 4:17‐cv‐04259‐SLD‐JEH

ANDREW SAUL,                                   Sara Darrow,
Commissioner of Social Security,               Chief Judge.
    Defendant‐Appellee.


                                      ORDER

       Helen Overton applied for Social Security disability benefits based on a host of
impairments, eventually including chronic migraines. An administrative law judge
denied Overton’s application on the ground that, despite her many severe impairments
(not including migraines), she retained the residual functional capacity (“RFC”) to
perform light work with some limitations. The district court upheld that decision. On
appeal, Overton winnows her arguments, contending only the ALJ failed to properly
consider the limiting effects of her migraines. Because the ALJ’s decision was supported
by substantial evidence, we affirm.
No. 19‐1873                                                                       Page 2

                                     I.   Background

        Overton applied for benefits in September 2011, claiming she was unable to work
as of June 2010 because of back, knee, and shoulder pain, bipolar disorder, and
depression—all of which she says were exacerbated by a car accident she was involved
in that month. On her initial application as well as her request for redetermination,
Overton did not list migraines among the conditions limiting her ability to work. Nor
did she add them as a limiting condition on the updated disability report she submitted
in May 2012. It was not until Overton filed a prehearing brief in December 2013 that she
argued her migraines were a limiting condition. There, she described two migraine‐
related doctor’s visits at which she received Botox injections and noted she experienced
marked improvement as a result.

       After applying the five‐step sequential analysis set forth in 20 C.F.R.
§ 404.1520(a)(4), the ALJ denied Overton benefits. The ALJ determined that some of
Overton’s impairments were severe, but not her migraines, which were “well
controlled” by Botox. The ALJ also rejected as inconsistent with the medical record
Overton’s testimony that even with Botox she had two to three migraines per month.
Although the ALJ concluded that Overton could perform light work, he added
moderate limitations when her symptoms were “exacerbate[ed].” Relying on the
testimony of a vocational expert, the ALJ also concluded that although Overton could
not perform her past work, there were jobs available in the national economy for
someone with her RFC.

       When Overton appealed this decision to the Appeals Council, she did not raise
the ALJ’s assessment of her migraines as a reversible error. After the Council initially
denied review, Overton sought judicial review, and the parties stipulated in the district
court to a remand. The Appeals Council then identified a number of deficiencies in the
decision and directed the ALJ to reevaluate them; none specifically related to the ALJ’s
treatment of Overton’s migraines.

        Before the second hearing, Overton listed 25 allegedly severe impairments, but
migraines were not among them. And although Overton provided additional records
documenting her complaints of migraines and any prescribed treatment, she never
submitted a medical opinion about the limiting effects of her migraines, nor did any
consulting or examining physician ascribe such limitations. At that hearing, Overton
testified her migraines had worsened since the last hearing and that, even with Botox
treatment, she now had 10 to 12 migraines per month. With Botox, she said her
migraines lasted two to three days; without it, they lasted three to four days. Overton
No. 19‐1873                                                                             Page 3

explained that during a migraine, she was unable to do anything and needed to avoid
light and noise.

        In a 58‐page decision, the ALJ denied benefits. Again, he found that Overton’s
migraines were not severe. Overton’s hearing testimony, the ALJ concluded, was
contradicted by her medical records, which suggested her headaches did not occur with
the frequency she now alleged, but rather were “generally well controlled with Botox
injections.” The ALJ noted Overton’s migraines were “more problematic” when she lost
insurance coverage for Botox treatment for 30 months, but he concluded that, even then,
her migraines did not cause work‐related limitations because she had “successfully
worked for years” with the longstanding condition. Overall, the ALJ found that
Overton’s RFC had not changed since the first hearing, and, relying on the vocational
expert’s earlier testimony, the ALJ concluded that there were still sufficient jobs in the
national economy that Overton could perform.

       The Appeals Council did not assume jurisdiction, and Overton again appealed to
the district court. A magistrate judge recommended affirming and, over Overton’s
objections, the district judge adopted the recommendation.

                                       II.    Discussion
       We will uphold an ALJ’s decision if it is supported by substantial evidence.
See 42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019). “Our review is
deferential: we will not reweigh the evidence or substitute our judgment for that of the
ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017). We will, however, “examine
the ALJ’s decision to determine whether it reflects a logical bridge from the evidence to
the conclusions” that allows us to sufficiently “assess the validity of the agency’s
ultimate findings and afford [the claimant] meaningful judicial review.” Moore v. Colvin,
743 F.3d 1118, 1121 (7th Cir. 2014). Overton contends the ALJ did not build a “logical
bridge” between his recitation of her medical record and his conclusion she did not
suffer any work‐related limitations from her migraines, both when she had coverage for
Botox treatment and when she did not.1 We disagree.

       Although the record contained numerous opinions regarding Overton’s
functional capacity, none identified any migraine‐related limitations. And there is no
objective measure for migraine symptoms, Moore, 743 F.3d at 1124, so the ALJ could
only determine the limiting effects of Overton’s migraines by assessing her credibility.


      1   Overton does not challenge the ALJ’s finding that her migraines were not severe.
No. 19‐1873                                                                          Page 4

The facts for the ALJ to consider were Overton’s subjective statements to her doctors
and at the administrative hearings about the frequency and severity of her migraine‐
related symptoms. Such statements are always subject to the ALJ’s credibility
assessment in light of the record. See Mitze v. Colvin, 782 F.3d 879, 881–82 (7th Cir. 2015)
(where doctor merely recounts claimant’s subjective reports of pain, ALJ must discern
whether claimant exaggerated).

        “We may disturb the ALJ’s credibility finding only if it is ‘patently wrong.’”
Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Because the ALJ cited specific
reasons from the record for discounting Overton’s reports of disabling migraines, that
standard is not met here. See id. In particular, the ALJ relied on inconsistencies as to
(1) the effectiveness of Botox injections at controlling Overton’s migraines, and (2) the
impact of her migraine‐related symptoms on her daily life and ability to work.
See 20 C.F.R. § 404.1529(c)(4) (directing ALJs to consider inconsistencies when making
credibility determinations).

        First, the ALJ pointed to discrepancies in Overton’s statements about the
effectiveness of Botox. At both hearings, Overton downplayed that treatment. In
December 2013, she claimed even with Botox she endured two or three migraines per
month, each lasting one to three days. In March 2017, she testified Botox was even less
effective; she said she now had migraines 10 to 12 times per month for two or three
days at a time. Yet, after Overton resumed Botox treatment in June 2016, the next month
she told her treating medical provider the treatment “significantly helped her migraine
symptoms,” and in August 2016 she said her “headaches [were] significantly better.” By
October 2016, this same provider recorded that Overton’s headaches were “quiescent on
her current medications.” And just two months before the second hearing, Overton
reported to a physician her migraines were “improved” and “Botox is working.”
Further, she sought almost no medical treatment for her migraines in the year
preceding the first hearing, having told her neurologist that, with Botox, she had only
three migraines every four months. Given this record, it was not patently wrong for the
ALJ to discount Overton’s hearing testimony and instead credit her consistent
statements to her providers in concluding that her migraines were “well controlled”
with Botox. See Burmester, 920 F.3d at 510.

       Second, the ALJ identified facts that cast doubt on the alleged severity of
Overton’s migraines and their impact on her daily life. As the ALJ noted, Overton
depicted herself “as not capable of doing much of anything.” But Overton told her
treating medical provider she walked three miles each day for exercise, something the
No. 19‐1873                                                                           Page 5

ALJ reasonably deemed inconsistent with her hearing testimony. Further, Overton’s
migraines were not a new impairment: the condition began in 1995, with virtually the
same symptoms over time, except when their frequency decreased after she started
Botox treatments in late 2009. Between 1995 and her car accident in 2010, however,
Overton performed substantial work. See Eichstadt v. Astrue, 534 F.3d 663, 666 (7th Cir.
2008) (conditions with which a claimant was able to sustain substantial employment do
not support disability claim).

       Overton contends her work history is irrelevant because she testified her overall
condition has worsened over time. But, as discussed above, the ALJ did not find her
testimony on this point credible because it was inconsistent with the record. Cf. Moon
v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) (ALJ improperly relied on claimant’s work
history because he did not explain why he discredited her testimony that her condition
worsened over time). To the extent Overton alludes to a connection between her
migraines and her other conditions, she has not developed an argument the ALJ
overlooked medical evidence that her other conditions exacerbated her migraines,
either as to severity or frequency. See Krell v. Saul, 931 F.3d 582, 586 n.1 (7th Cir. 2019)
(underdeveloped arguments are waived). Moreover, Overton’s RFC accounts for the
combination of her impairments.

        Overton also presses that, at the very least, her migraine condition was
significantly worse during the 30‐month period she went without Botox treatment after
she lost her health insurance. During that time period, Overton argues, she consistently
told her psychiatrist migraines had “taken over her life,” and in a journal she kept at her
neurologist’s request during that period she logged experiencing twenty‐five days of
headaches in one month. Yet, the record also shows Overton told her treating medical
provider her headaches were stable, though still bothersome, and Sudafed and Claritin
provided her partial relief when she was without Botox. And Overton did not provide
any evidence that, when she lacked insurance, her migraines were worse than before
she was first prescribed Botox in 2009, during which time she performed substantial
work in spite of her longstanding migraine condition. Given all of this, the ALJ
reasonably concluded Overton’s ability to work was not limited by migraines even
when she lacked insurance coverage for Botox. Overton essentially asks us to reweigh
the conflicting evidence about this period and come to a different conclusion, which we
cannot do. McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). Because the ALJ’s
decision was supported by substantial evidence, the district court’s decision is

                                                                                AFFIRMED.